Case: 3:20-cv-00106-WHR-SLO Doc #: 5 Filed: 05/15/20 Page: 1 of 1 PAGEID #: 105




                       UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF OHIO
                        WESTERN DIVISION AT DAYTON

 RAAHKIIM BEY,                              :   Case No. 3:20-cv-106
                                            :
        Plaintiff,                          :   District Judge Walter H. Rice
                                            :   Magistrate Judge Sharon L. Ovington
 vs.                                        :
 DEAN GRAFILO, et al.,                      :
                                            :
        Defendants.                         :
                                            :


                                        ORDER


       This matter is presently before the Court upon Plaintiff’s Motion for Second

Extension of Time and Compelling Service (Doc. 4). Plaintiff seeks additional time to

serve Defendants because of difficulties arising from COVID-19 and asks that the Court

compel LDA-PRO to serve Defendants.

       Plaintiff’s Motion for Second Extension of Time and Compelling Service is

GRANTED in part and DENIED in part. Plaintiff must effect service by June 15, 2020.

Plaintiff shall serve Defendants by mail in accordance with Cal. Civ. P. Code § 415.30.

He does not need a process server.

       IT IS SO ORDERED.

May 15, 2020                                    s/Sharon L. Ovington
                                                Sharon L. Ovington
                                                United States Magistrate Judge
